Title: To Alexander Hamilton from Thomas Parker, 16 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 16th of June 1799
          
          Captain Lightfoot has just Called on me with the Inclosed letters, which exactly corrispond with the Information I have received from other Sources Relative to the Unfavourable Situation of Stantoun at present as a Recruiting Rendezvous. I feel myself verry much at a loss How to act.  But as Colo Thurston the Contractor has chearfully agreed to furnish Rations at Woodstock — as Captain Taylor to whose district Shanandoah has lately been annexed by Colo Carrington has been so Succesfull in Recruiting at this place and in Berkley that he will have no occasion to send a party to Shanandoah. I have determined to permit Captain Lightfoot to Recruit at Woodstock in the last mentioned County untill I have the honor to hear from you on the Subject, & I trust I Shall have your permission to Continue him at that place Being Convinced that It will Contribute much to the Success of the Recruiting Service 
          Capt Lightfoot Informs me that he Remained a day at Woodstock on his way to this place & in that Short space Recruited four Verry likely natives & He Thinks If he can be permitted to Remain there he will be able from his Knowledge of the people & the assistance of his friends to Compleat his Company in a Verry Short time
          with Verry Great Respect I have the honor to be Sir Your Obdt Servant
          
            Thomas Parker
          
          
            PS There are Two excellent musicians in this Town who will not engage for the Indeffinite  Term mentioned in our Recruiting Instructions; But who may be enlisted for three years. The extream difficulty of procuring musick has Induced me to make them a promise that I will endeavour to take them of those Terms. you  will Greatly oblige me by permiting me to do so as we Shall be able to  Get young men well Instructed by the end of that Term—
          
        